I would like to thank our Lord, who has watched over us on our journey and enabled us to be here for this important meeting of the United Nations.
On behalf of Mr. Pierre Nkurunziza, President of the Republic of Burundi, and of the entire Burundian people, I would like to congratulate Mr. Peter Thomson, a worthy son of Fiji, on his election on 13 June to the presidency of the General Assembly at its seventy-first session. He will always be able to count on Burundi’s full cooperation during his tenure. I also commend
16-29817 13/34 Mr. Mogens Lykketoft for his excellent work in presiding with brio over the seventieth session, which he brought to a delightful close on 13 September.
I would also like to reiterate our confidence in Secretary-General Ban Ki-moon. Burundi will cooperate fully with him during the remainder of his term and wishes him health, happiness and every success in his future work. We would also like to convey our best wishes to the new Secretary-General, who will be starting at a very important moment for the world.
Regarding the inter-Burundian dialogue, the Government of Burundi has participated in every meeting held at the invitation of the facilitator of the East African Community (EAC). I would like to inform the Assembly that on 8 September, the facilitator, Mr. Benjamin Mkapa, former President of the United Republic of Tanzania, presented his report to the EAC summit, calling for a renewed commitment on the part of all stakeholders to engaging in the EAC-led dialogue. The Government of the Republic of Burundi is of the view that the dialogue should not replace or undermine the democratic tenets of the country’s Constitution, while it reaffirms its commitment to the dialogue, as expressed at the last EAC summit.
We believe that peaceful political stakeholders, in accordance with the provisions of Security Council resolutions 2248 (2015) and 2279 (2016), are welcome to discuss the future of Burundi. By the same token, and with a view to opening up to greater inclusivity, our national commission for inter-Burundian dialogue has submitted its report on six months of discussions with Burundians from all walks of life, from grassroots communities to the upper echelons of society. Our citizens have called for a number of major reforms for improving Burundi’s stability that cannot be ignored, and the Government has taken note of them.
I stand before the Assembly today to reiterate Burundi’s unwavering commitment to human rights. A well-regarded national commission and fully fledged ministerial department are in charge of human rights, and we should support them. The Government wishes to reaffirm its commitment to ensuring the security of all our citizens, regardless of their ethnic origin. None of the three ethnic groups is above the others, nor is any group a pariah. As established in our Constitution, all our citizens have equal opportunities.
Currently in Burundi, we are working to consolidate security gains in the face of numerous actors with only one goal — regime change — and whose methods are uniformly violent. It is crucial to ensure great caution in assessing the situation. The fact is that rumors, false information and social media, have all been used to portray Burundi in a bad light. I would therefore like to take this opportunity to categorically reject the deliberattely politically exaggerated reports of alleged human rights violations in Burundi. Some cases have been taken out of context and others blown out of proportion, with no mention of the security personnel who have been killed while on duty. The report I refer to (A/HRC/32/30) is marred by its controversial selection of victims, while the method of collecting testimony through WhatsApp messages is a departure from United Nations practices. Our Government will take the opportunity to present a comprehensive counter- report in Geneva in the next few days.
On the other hand, Burundi would like to reiterate its openness to the African Union’s human rights monitors and military experts. The financial and structural challenges that the African Union Commission is dealing with, which have stalled the generation of the necessary personnel, are not our fault. Regarding the memorandum of understanding between Burundi and the Commission, my Government calls on the Commission to uphold fully and in good faith the terms of the agreement reached in Bujumbura during the meeting in February of the six African Union Heads of State and Government.
Regarding Security Council resolution 2303 (2016), adopted under Chapter VI of the Charter of the United Nations, Burundi was shocked by the lack of consensus and the surprise manner in which it was adopted. While the consultations before the adoption did not result in full approval of the penholder’s proposal, some Council members thought that Burundi’s consent should be obtained before creating a fait accompli. Resolutions under Chapter VI of the Charter are predicated on the consent of the Government concerned.
Where the humanitarian situation is concerned, our Government has made the return of refugees a priority. We are aware of the extremely difficult conditions they are living in, mostly in neighbouring countries, and we will spare no effort to enable every one of them to return home. We have guaranteed the security of their goods and property, and around 90,000 refugees have voluntarily returned home over the past four months.
I would like to urge all our neighbours to help to facilitate their voluntary repatriation. The Government of the Republic of Burundi is in discussions with the Office of the United Nations High Commissioner for Refugees on launching tripartite negotiations with the host countries.
Also in line with the relevant provisions of resolutions 2248 (2015) and 2279 (2016), and in order to comply with the 2013 Peace, Security and Cooperation Framework for the Democratic Republic of the Congo and the Region, the Government of the Republic of Burundi calls on all its neighbours to refrain from aiding and abetting the violent schemes of some groups, especially those that failed in their bid on 13 May 2015 to overthrow Burundi’s democratic institutions and attacked us on 10 July 2015. The report of the Group of Experts on the Democratic Republic of the Congo (S/2016/466), submitted to the Security Council a few months ago, is comprehensive and clear on the activities of those groups, which have attacked Burundi more than once, and my Government urges the Council to act on those findings.
Regarding United Nations reform, Africa, along with other regions of the world, has called for reform of our Organization’s bodies, particularly the Security Council, again and again. Decision 62/557 paved the way for instituting negotiations on reform. As countless delegations have pointed out, it is absolutely unacceptable that, more than seven decades after its creation, our Organization is still functioning with the same post-war mindset, with a few Members claiming more rights than the rest. The Government of the Republic of Burundi fully supports the African Union position outlined in the Ezulwini Consensus.
Our Organization needs a new impetus. However, there are some steps that can be taken even before that goal is reached. For instance, the three African non-permanent members of the Council should be given more responsibilities and allowed to work independently. If more than 70 per cent of the situations under consideration by the Council originate in Africa, it is not too much to ask that the so-called penholders be African countries, especially in light of the sometimes biased views of Africa entertained by some Council members.
The shock and horror of the images we have seen of migrants seeking refuge in Europe are a constant reminder to all of us that while the world we live in may be one of shared opportunities it is also one of shared challenges. While we call on countries of destination to demonstrate more humanity in catering to migrants, we believe it is important to analyse the deep- rooted causes of such mass exoduses of the young men, women and children who find it necessary to risk their lives on the open sea in search of better opportunities. One way of reducing the problem is by supporting well- intentioned development programmes undertaken by the countries of the South. As their social and economic situation improves, more people will find reasons to stay in their own countries, but that can happen only if we all understand that we must respect the political, social, economic and cultural fabric of every country. Unfortunately, that is not always the case today.
This year’s general debate is taking place at a time when terrorism is affecting the entire world and has hit every region. Some progress has been made, but we have to recognize the fact that efforts to develop a common strategy have not yet yielded the hoped-for results. Terrorist attacks have shaken countries in every corner of the world and touched all of us. My country is concerned about the surge in such attacks, and my Government, as always, condemns terrorism in all its manifestations and sympathizes with its victims. We believe that we must wage the fight against terrorism with greater determination.
Matching its words with deeds, Burundi has been sending troops to fight terrorism and violent extremism in many parts of the world since 2007. More than 5,000 Burundian troops are in Somalia fighting Al-Shabaab as part of the African Union Mission in Somalia (AMISOM). Our continued presence there is proof of Burundi’s firm commitment to combating terrorism, in full solidarity with our brothers and sisters on the continent and beyond. We believe that the fight against terrorism anywhere is a contribution to global peace.
Despite the fact that two formed police units from Burundi were not rotated into the Central African Republic for politically motivated reasons, we remain committed to peace and security, and our men and women in uniform are still prepared to serve in the United Nations Multidimensional Integrated Stabilization Mission in the Central African Republic with the same zeal that has been shown by our police units in Côte d’Ivoire, Haiti and Darfur. Our only interest is in helping our brothers and sisters to recover their dignity and freedom. I would like to take this opportunity to thank the partners that have continued to support such missions. As a troop-contributing country, Burundi urges the United Nations to fill the gap left by the cuts in the European Union’s budget for AMISOM.
Burundi has also participated in other initiatives, such as the European Union action plan on chemical, biological, radiological and nuclear security, aimed at preventing terrorist groups and non-State actors from acquiring substances that could be used for terrorist purposes. However, none of those initiatives can help us defeat terrorism if structural causes such as inequality and poverty are not dealt with. People need to be able to put bread on the table.
My delegation would like to note here how essential it is that all Member States incorporate the 17 Sustainable Development Goals into the design of their policies, programmes and budgets. For its part, Burundi is committed to putting its citizens at the centre of its development policies. With its partners’ valuable support, the Government of Burundi is working to respond to the needs of its most vulnerable citizens as inclusively as possible. We are working together with every country on the planet to promote and implement a sustainable, durable regime on climate, as well as a legally binding instrument, and we must make sure we consolidate the gains achieved on that epoch-making day of 21 December 2015. In a few months, Burundi will join those countries that have already ratified the Paris Agreement on Climate Change.
On 13 October 1961 in Bujumbura, our then Prime Minister, His Royal Highness Louis Rwagasore, the hero of our independence, was assassinated by elements close to the colonial administration as he presided over his first and last cabinet meeting. On 15 January 1965, Pierre Ngendandumwe, our Prime Minister, was gunned down in Bujumbura by a local embassy staffer. On 21 October 1993, Melchior Ndadaye, the first democratically elected President of Burundi, was assassinated by army troops from one ethnic group. On 13 May 2015, a bid to overthrow Burundi’s legitimate institutions failed. What all those sad events have in common, however, is the unhealthy and obvious involvement of foreign elements. And we should not forget that President Ntaryamira died in a foreign land when the plane carrying him and the then-President of Rwanda was shot down on 6 April 1994.
In that regard, it is important to remember that African societies are highly complex. What Burundi is asking for is to be seen fairly, on its own terms, not through the lenses of other situations in other countries. We do not welcome any kind of foreign interference in our affairs, because Burundi has been flying the flag of a sovereign State since 1 July 1962, however difficult that may be for some to understand.
Three communities live in our beautiful land, bordered on the west by majestic Lake Tanganyika, the world’s second deepest, and by two other countries to the north and east. The Hutu, Tutsi and Twa peoples live in harmony in Burundi and have an equal say in the affairs of Government, as provided for in the Constitution of the Republic of Burundi. No group is above or below another.
It is crucial to take into account the suffering and pain that our people endured as a result of bad leadership in the past. The wounds left by the massacres of the past remind us to treat all our citizens the same way, with no distinctions between classes or groups. Victims know no majority or minority — their pain is the same. We therefore refuse to manipulate or falsify history. Our citizens continue to mourn their loved ones, lost to ignorance and the barbaric practices of the military regimes that overthrew the monarchy and proclaimed a republic. For more than 40 years, the various Burundi Administrations in Burundi busied themselves segregating and killing citizens on the basis of their ethnicity.
The Arusha Peace and Reconciliation Agreement of 2000 and our 2005 Constitution defined the place of all citizens in the country’s administration, in what was seen to be an equitable way of ensuring peace and stability. Those tenets are still in place today, and the Arusha Agreement is fully respected in our institutions. Similarly, the Truth and Reconciliation Commission envisaged in the Arusha Agreement has now been established. We therefore call on the United Nations to support the Commission’s work. The Barundi people now have a forum that can address the sad events in their history. They need to know why their nation changed from being one in which different ethnic communities lived in harmony to one in which citizens lost their lives because of their ethnic origins. The process will enable us to tap into the knowledge resources of the United Nations, which entrusted the administration of Burundi to a third country.
Lastly, our people — the Hutu, the Tutsi and the Twa — want only to live in peace and harmony. They unanimously reject genocidal rhetoric. They form one single society, one nation. They share a faith in their common future, which they want to be peaceful and prosperous, one of equal opportunity. As President Pierre Nkurunziza has said time and again, there will be no genocide in the Republic of Burundi. That is our faith and the faith of all our people. And we, the people of Burundi, will fight that evil with every possible means.
